Citation Nr: 0927750	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-03 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, rated as 10 percent disabling prior to August 26, 
2008.

2.  Entitlement to an increased rating for bilateral pes 
planus, rated as 30 percent disabling, from August 26, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1967 to July 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.  

In March 2008, the Veteran and a witness testified at a 
Travel Board Hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

In February 2009 and June 2009, additional written evidence 
was submitted to VA.  The evidence of record includes a 
waiver of RO consideration of the evidence, dated in July 
2009.

This matter was previously before the Board in May 2008 and 
was remanded for further development.  It has now returned to 
the Board for further appellate consideration. 


FINDINGS OF FACT

1.  For the rating period on appeal, from January 21, 2003 
through August 25, 2008, the Veteran's bilateral pes planus 
has been manifested by subjective complaints of pain, with 
objective evidence of mild equinus deformity, collapse of the 
instep, and venous stasis changes consistent with chronic 
swelling.  

2.  For the rating period on appeal from August 26, 2008, the 
Veteran's bilateral pes planus has been manifested by 
subjective complaints of pain, with objective demonstration 
of thickened callosities, marked pronation, and a left heel 
which is tender upon palpation. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, for 
bilateral pes planus, for the rating period on appeal from 
January 21, 2003 through August 25, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.321, Diagnostic Code 5276 
(2008).

2.  The criteria for a rating in excess of 30 percent, for 
bilateral pes planus, from August 26, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 38 C.F.R. 
§§ 3.102, 3.321, Diagnostic Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction(AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied 
to any matter that involves any one of the five elements of a 
service connection claim, to include an increased rating 
claim.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

VA correspondence to the Veteran dated in January 2004 and 
June 2008 informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  In addition, the 
June 2008 correspondence provided the Veteran with the proper 
VCAA notice required by the Court in Dingess and in Vasquez-
Flores. 

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. 
§ 5103 required that VCAA notice be provided prior to an 
initial unfavorable agency of original jurisdiction decision.  
Because complete VCAA notice in this case was not completed 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  After notice 
was provided to the appellant, the claim was readjudicated 
and an October 2008 Supplemental Statement of the Case (SSOC) 
was issued to the Veteran in November 2008.  The Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, Social Security 
Administration records, and private and VA examination and 
treatment records.  Additionally, the claims file contains 
the written statements of relatives of the Veteran, the 
testimony of a sibling at a Travel Board Hearing, and the 
Veteran's statements in support of his claim, to include 
testimony at a Travel Board Hearing.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

The Board notes that the Veteran has identified treatment for 
the disability at issue by various private medical providers 
whose treatment reports are not of record.  In this regard, 
the Board notes that there are no authorizations signed by 
the Veteran of record for disclosure of private medical 
records to VA (i.e. completed VA Forms 21- 4142, 
"Authorization and Consent to Release Information"), 
authorizing VA to obtain medical records.  At the March 2008 
Travel Board Hearing, the Veteran's accredited representative 
indicated that he had obtained such forms.  (See transcript, 
page 6.)  Nevertheless, the record reflects that, in June 
2008, VA requested that the Veteran complete and return an 
enclosed VA Form 21-4142 for each health care provider from 
whom he had received treatment.  In the October 2008 SSOC, 
issued in November 2008, VA notified the Veteran that he had 
failed to provide completed VA Forms 21-4142.  The duty to 
assist is not a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  A statement by the Veteran, dated in December 
2008, avers that the Veteran did not submit the VA Forms 21-
4142 because the various health care providers would not 
provide records without a charge.  Based on the Veteran's 
failure to submit properly executed VA Forms 21-4142, the 
Board finds that VA does not have a further duty to attempt 
to obtain private health care provider medical records.  

VA examinations with respect to the issue on appeal were 
obtained in February 2004 and August 2008.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examinations and opinions obtained in this 
case are more than adequate.  The February 2004 VA 
examination included physical examination of the Veteran and 
a review of x-rays.  The August 2008 VA examination was 
predicated on a full reading of the Veteran's claims file, to 
include private and VA medical records, and a physical 
examination.  In addition, the August 2008 report refers to 
private medical treatment where appropriate.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995). Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint. 38 C.F.R. § 4.59 
(2007). The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement. Id. § 4.45.



Rating Flat Foot / Pes Planus 

Pes Planus is rated under Diagnostic Code 5276.  A 10 percent 
rating is warranted for moderate pes planus, bilateral or 
unilateral, with the weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, and pain 
on manipulation and use of the feet.  A 20 percent rating is 
warranted if the following conditions are unilateral and a 30 
percent rating is warranted if the following conditions are 
bilateral: severe flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated indication of swelling on use, 
characteristic callosities.   A 30 percent rating is 
warranted if the following conditions are unilateral and a 50 
percent rating is warranted if the following conditions are 
bilateral: pronounced flatfoot with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating periods on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Historically, by a rating decision in September 1976, service 
connection was established for bilateral pes planus, with a 
noncompensable initial rating assigned, effective from July 
1975.  A February 2000 rating decision granted a disability 
rating of 10 percent, effective from August 1999.  On January 
21, 2004, VA received the Veteran's increased rating claim.  
The April 2004 rating decision on appeal continued the 10 
percent rating.  During the pendency of the appeal, an 
October 2008 rating decision increased the Veteran's rating 
to 30 percent, effective August 26, 2008.  

As the Veteran's increased rating claim was received by VA on 
January 21, 2004, the rating period on appeal is from January 
21, 2003, one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R. § 3.400(o)(2) (2008).  
However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2008) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the 
history of the disability is for consideration in rating a 
disability.

The pertinent competent clinical evidence of record consists 
of numerous reports from private physicians, and reports of 
VA examinations. 

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another's depending on factors such 
as reasoning employed by the physicians, and whether or not 
and to what extent they review prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
The probative value of medical opinions is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  There is 
no requirement that additional evidentiary weight be given to 
the opinion of a medical provider who treats a Veteran; 
courts have repeatedly declined to adopt the "treating 
physician rule."  See White v. Principe, 243 F.3d 1378, 1381 
(Fed. Cir. 2001); Harder v. Brown , 5 Vet. App. at 188; Van 
Slack v. Brown, 5 Vet. App. 499, 502 (1993).  Moreover, a 
mere conclusion by a medical doctor is insufficient to allow 
the Board to make an informed evaluation of whether direct 
service connection is warranted.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007).

The evidence of record includes a private physician's 
(R.R.S., D.P.M.) letter dated in December 2003.  The letter 
reflects that Dr. R.R.S. opined that the Veteran has "severe 
pes valgus planus deformity with subluxation of the subtalar 
joints" with severe pain in his feet.  The letter further 
reflects that the Veteran requires cortisone injections, is 
on an oral anti-inflammatory medication, and will try 
cushioned insoles and supportive devices.  

The Board finds Dr. R.R.S.'s characterization of the 
Veteran's pes planus as "severe" to be of little probative 
value.  Although, Dr. R.R.S. indicates that he has been 
treating the Veteran for bilateral foot pain, there are no 
treatment records in evidence, there is no evidence that x-
rays were taken, and Dr. R.R.S. does not provide any 
information as to how long he has been treating the Veteran 
or the extent of that treatment.   Moreover, Dr. R.R.S. does 
not provide a rationale for his diagnosis of "severe" pes 
planus.  

A February 2004 VA "feet" examination report reflects that 
the Veteran reported he used a cane to walk due to his back 
disability, and not his feet problem.  He further reported he 
had constant foot pain which he reported as being a 6 out of 
10; however, he further reported that if he stands more than 
4 minutes, the pain increases to a 9 out of 10, and if he 
walks more than a quarter of a mile, the pain is an 8 out of 
10.  He reported that he did not take any pain medication for 
his feet, and that he cannot walk much anymore because of his 
emphysema.  He further reported that if he stands more than 
five minutes, his feet become swollen.  He denied any 
problems of weakness, stiffness, inflammation, or fatigue in 
his feet.  He was not wearing any orthotic in his boots that 
day, although he had insoles.

The February 2004 VA "feet" examination report further 
reflects that upon physical examination, the examiner noted 
that the Veteran has some dyshydrosis of bilateral heels, 
with no ulcers on his feet, and no edema of the feet related 
to pes planus.  The examiner further noted that the Veteran 
had no pain to palpation or flexion of the digits of the 
feet, and no pain to palpation or manipulation of the feet or 
soles of the feet, no tenderness, no hallux valgus, hallux 
varus, no hammer toes, no calluses, no varicose veins, and no 
breakdown.  The report reflects that the Veteran was able to 
walk on his toes, but complained of pain in his toes.  He was 
able to walk on his heels without any problems, and he was 
able to walk tandem without any problems.  His gait was 
normal without a cane for the examination.  There was no 
unusual shoe wear on bilateral shoes.  A radiologist report, 
dated in February 2004, reflects that the Veteran had mild 
osteopenia, and mild pes planus.  The bones were anatomically 
aligned.  No erosions were seen and the joints were normal.  
The diagnosis was mild bilateral pes planus with subjective 
complaints of pain, and a normal examination.  

A July 2004 private physician's (T.P.G., M.D.) letter 
reflects that the Veteran had a history of bilateral pes 
planus and had chronic lower extremity edema and pain with 
ambulation.  The letter also reflects that the Veteran had 
been a patient of Dr. T.G. for approximately 9 years.  The 
Board finds the opinion of Dr. T.G. to have little probative 
value.   Although, Dr. T.G.'s letter reflects that he has 
been treating the Veteran for 9 years, he does not delineate 
the treatment, there is no evidence that x-rays were taken, 
and Dr. T.G. does not provide any information regarding the 
specific location and reasons for the Veteran's chronic lower 
extremity edema and pain with ambulation.  This is especially 
noteworthy because the evidence of record reflects that the 
Veteran has previously been diagnosed with post lumbar 
laminectomy and diskectomy, degenerative disc disease of the 
lumbar spine, lumbar pain with left sciatica and left L5 
radiculopthy, and a gunshot wound to the right leg.  (See 
March 1999 report of operation.)  He had also been previously 
noted to have lower extremity dependent edema not associated 
with pes planus.  (See February 2004 report of VA "feet" 
examination.)

The evidence of record includes a December 2004 report from 
L.D.B., M.D.  Dr. L.B.'s report reflects that the Veteran has 
some mild fissuring associated with the heels.  There were no 
gross signs of infection or ulceration otherwise noted.  The 
Veteran was noted to have significant pes planus deformity, 
bilaterally, with collapse of the medial instep.  There was 
also generalized lymphedema to his lower extremity.  Range of 
motion was noted to be limited especially with suplination 
and dorsiflexion in his ankle joint.  He exhibited mild 
equinus deformity.  There was limited range of motion in the 
subtalar joints, especially with inversion.  The midtarsal 
joint was also noted to be limited.  The report further 
reflects that radiographs showed a decrease in the calcaneal 
inclination angle, and an anterior break in the cyma line was 
noted.  There were osteoarthritic changes in the midtarsal 
joint and the subtalar joint.  There was mild talar beaking 
noted.  There was significant metatarsal elevatus associated 
with the first metatarsal.  The report reflects that the 
Veteran reported he did not do well with insoles.  The Board 
notes that the report does not reference any pain on 
manipulation, callosities, or swelling due to use.  

Another report by Dr. L.B., dated in January 2005, notes that 
the Veteran has significant equinus deformity, bilaterally, 
which is producing an approximately 20-30 percent disability 
with regard to function associated with his lower 
extremities.  Although the letter reflects that the Veteran 
was evaluated for painful pes planus, Dr. L.B. makes no 
assessment of the Veteran's claim of pain.  Moreover, there 
is no reference to swelling or callosities.

A letter by T.P.G., M.D., dated in January 2006, reflects 
that the Veteran has been a patient of Dr. T. G. for 11 
years.  Dr. T.G. reported that the Veteran has suffered from 
pain and swelling on both feet.  He uses a cane and wears 
supportive devices, due to problems with standing and walking 
for great lengths.  Dr. T.G. reports that he prescribed the 
Veteran with an anti-inflammatory drug, but that the Veteran 
reported the drug and supportive devices have not helped with 
pain in his feet.  There is no evidence of record that the 
Dr. T. G. reviewed any x-rays of the Veteran, or found pain 
upon manipulation accentuated.  There is no reference to 
characteristic callosities.  Moreover, although Dr. T.G. 
notes that the Veteran uses a cane and wears supportive 
devices, due to problems with standing and walking for great 
lengths, he does not discuss the Veteran's lymphedema, back 
disability and emphysema, which the Veteran has admitted 
cause him difficulty with walking.  Based on the foregoing, 
the Board finds that the report has little probative value.  

A January 2006 letter from Dr. L.B. reflects that the Veteran 
was seen for a second time for evaluation and that his 
disability probably remains the same at the 20 percent to 30 
percent range with regard to function of his lower 
extremities.  

A January 2006 clinical report from Dr. L.B. reflects that 
the Veteran has an assessment of congenital pes planus 
deformity with equinus and osteoarthritis and posterior 
tibial dysfunction.  Upon examination, Dr. L.B. reported that 
the Veteran has extreme pes planus deformity with "basically 
a complete collapse of his instep."  There are 
osteoarthritic changes present with spurring in the dorsum of 
the area.  The report further reflects that the Veteran 
related continued discomfort plantarly and medially along 
with the navicular prominence along the course of the 
posterior tibial tendon.  (Congenital pes planus is not a 
condition for which the Veteran may be service-connected.  38 
C.F.R. § 3.303(c), 4.9.)  Moreover, Dr. L.B.'s report does 
not reflect a finding of pain accentuated upon manipulation, 
swelling, or characteristic callosities.

A November 2007 report by K.D.B., D.O., reflects that the 
Veteran has extreme flat feet and delayed capillary refill 
with palpation in the feet, bilaterally.  No assessment is 
made with regard to pain, callosities, swelling, pronation, 
or abduction.  

A June 2008 report by K.D.B., D.O., reflects that the Veteran 
has extreme pes planus deformities of the feet.  Dr. K.B. 
further notes that it is his opinion that the Veteran suffers 
from chronic and sometimes disabling pain in his feet due to 
his deformity.  The report is negative for any reference to 
swelling, pain on manipulation, or characteristic 
callosities.  Moreover, Dr. K.B. notes that the Veteran 
apparently injured himself in Vietnam while jumping from a 
helicopter and since then has had long-standing and chronic 
pain in his feet.  The Board notes that there is no reference 
to a helicopter jump injury in the Veteran's STRs.  Moreover, 
the Veteran noted on his report of medical history for 
separation purposes, dated in April 1975, that he had never 
had any broken bones, and the February 2004 VA examination 
report reflects that the Veteran reported that he had never 
had any injury to his feet.  Although the cause of the 
Veteran's foot disability is not at issue, the Veteran's 
unsupported statements regarding the etiology of the 
disability do go to his credibility with regard to the 
disability.

A June 2008 letter by L.D.B., D.P.M., reflects that 
radiographs demonstrate a decrease in the calcaneal 
inclination with osteoarthritic changes in the subtalar 
joint.  The Veteran also exhibits a significant metatarsus 
elevatus, bilaterally.  Dr. L.B. opined that the Veteran has 
congenital pes planus, with pain and deformity producing 
approximately a 30 percent disability with regard to function 
of his lower extremities.  There is no reference to swelling, 
or characteristic callosities.  

A July 2008 report from K.S., M.D., reflects that the Veteran 
reported suffering a fracture in the foot after jumping out 
of a helicopter in Vietnam many years ago and has progressive 
flat feet with difficulty standing as well as swelling in the 
legs.  As noted above, there is no competent clinical 
evidence of record that the Veteran suffered a fracture in 
his foot while in service.  The report reflects that upon 
physical examination, the Veteran had mild swelling, and some 
venous stasis changes which were consistent with chronic 
swelling.  The impression was bilateral severe pes planus 
with mid-foot collapse.  Dr. K.S. noted that the Veteran had 
difficulty standing any length of time, and his disability 
"falls into the severe problem class of subtalar and mid-
foot problems, which typically equals a 30 percent lower 
extremity disability rating."  The report is negative for 
any characteristic callosities, or accentuated pain on 
manipulation and use. 

As noted above, the next-higher, 30 percent, rating is 
warranted for bilateral severe flatfoot with objective 
evidence of marked deformity, pain on manipulation and use 
accentuated indication of swelling on use, and characteristic 
callosities.  The record reflects that, for the rating period 
on appeal from January 21, 2003 through August 25, 2008, the 
Veteran had complaints of bilateral foot pain, and there was 
demonstration of collapse of the instep and swelling of the 
feet.  Significantly, however, physical examination and 
radiographic findings otherwise consistently showed 
essentially normal alignment of the foot with elevatus of 
only the first metatarsal noted in June 2008, no significant 
cuboid abduction angle present, and only decrease in the 
calcaneal inclination angle.  As the competent clinical 
evidence of record reflects that the Veteran did not have 
callosities, objective evidence of marked deformity, or pain 
on use or manipulation accentuated, an increased, 30 percent, 
rating is not warranted at any time during the rating period 
on appeal from January 21, 2003 through August 25, 2008.

The evidence of record includes a report of a VA examination 
conducted on August 26, 2008.  The examination report 
reflects that the examiner reviewed the Veteran's claims 
file, to include his STRs, and private medical records, and 
interviewed the Veteran with regard to his disability.  The 
August 2008 VA examination report reflects a diagnosis of 
severe bilateral pes planus, with thickened callosities on 
the posterior lateral aspects of both heels, as well as the 
on the lateral borders of both feet.  The report further 
reflects that the Veteran has no specific tenderness in the 
right heel, but the left heel is tender upon palpation.  He 
has bilateral arch pain.  Manipulation of the forefeet, 
bilaterally, caused no pain.  There was no gross edema or 
synovitis.  His Achilles tendons are both tender and they 
deviate medially aligning along the medial aspect of the 
calcaneus, bilaterally.  The right is slightly worse than the 
left.  The examiner further noted that it appears that the 
Veteran is beginning to have some medial collapse, 
bilaterally.  

The Board notes that at the March 2008 Travel Board Hearing, 
the Veteran's brother, testified that the Veteran had 
difficulty walking and could no longer go fishing because he 
could not walk from his truck to the lake due to painful 
feet.  In addition, the evidence of record includes several 
statements of relatives which reflect that the Veteran has 
difficulty walking due to pain in his feet.  

Based on the above, the Board finds that the Veteran is not 
entitled to a rating in excess of 30 percent from August 26, 
2008 as the objective competent clinical evidence of record 
does not demonstrate findings which more closely approximate 
the next higher, 50 percent rating.  In this regard, the 
Board finds that there has been no demonstration of extreme 
tenderness of the plantar surfaces of the feet as, on VA 
examination in August 2008, manipulation of the forefeet, 
bilaterally, caused no pain, there was no specific tenderness 
of the right heel, and the left heel was simply noted as 
"tender on palpation."  There has been no clinical 
demonstration of severe spasm of the tendoachillis on 
manipulation.  Marked deformity of pronation is considered in 
his current 30 percent evaluation from August 26, 2008.  

Additionally, the Board has also considered whether this case 
presents other evidence that would support a higher rating on 
the basis of functional limitation due to weakness, 
fatigability, incoordination, or pain on movement of a joint. 
See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, supra.  Pain 
is a listed criterion for Diagnostic Code 5276, and the 
record does not otherwise denote fatigability, weakness, or 
incoordination.  As the evidence of record indicates that the 
10 percent rating assigned for the rating period on appeal 
from January 21, 2003 through August 25, 2008, and the 30 
percent rating assigned from August 26, 2008, adequately 
compensate the Veteran for the level of impairment 
demonstrated, including pain, the assignment of a higher 
schedular evaluation is not found to be warranted on the 
basis of 38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca. 

The evidence does not reflect that the Veteran's pes planus 
impairment has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The August 
2008 VA examination report reflects that Veteran reported 
that his feet had a bearing on his employment prior to his 
retirement in that he was accommodated with desk jobs only.  
The Board does not find that the Veteran's contention in this 
regard constitutes demonstration of marked interference with 
employment due to the pes planus.  Rather, private medical 
records from Dr. B.V. reflect that the Veteran was unable to 
return to his employment between January and September 1999 
due to lumbar surgery and back and leg pain, as a result of a 
fall at work in September 1998.  A December 1999 Social 
Security Administrative decision reflects that the Veteran 
reported being unable to do any significant lifting, 
carrying, standing, walking, or sitting due to back and leg 
pain.  The report reflects the findings that the Veteran was 
unable to perform his past relevant work as a machine 
operator and security officer, does not have the capacity for 
sedentary work, and had not had substantial gainful 
employment since his back injury in September 1998.  Hence, 
referral for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2008) is not warranted.




	(CONTINUED ON NEXT PAGE)




ORDER

1.  Entitlement to an increased rating for bilateral pes 
planus, rated as 10 percent disabling for the rating period 
on appeal from January 21, 2003 through August 25, 2008, is 
denied.

2.  Entitlement to an increased rating for bilateral pes 
planus, rated as 30 percent disabling for the rating period 
on appeal from August 26, 2008, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


